Exhibit 10.1

 

AGREEMENT

 

This Agreement is made and entered into this 1st day of September, 2010,
superseding the agreement entered into on the 1st day of May, 2007 by and
between Dover Downs, Inc., a Corporation of the State of Delaware (hereinafter
called Dover Downs), and Delaware Standardbred Owners Association, Inc., a
Delaware Corporation (hereinafter called DSOA) and is executed in duplicate
original copies.

 

WITNESSETH:

 

WHEREAS, Dover Downs is licensed to conduct and is engaged in the business of
conducting harness racing meetings at a harness racing track known as Dover
Downs, located in Dover, Delaware; and

 

WHEREAS, DSOA’s membership consists of owners, trainers, and drivers of harness
horses participating in harness race meetings at Dover Downs and elsewhere in
the United States and Canada, and DSOA has been organized and exists for the
purpose of promoting the sport of harness racing; improving the lot of owners,
drivers, and trainers of harness racing horses participating in race meetings;
establishing health, welfare and insurance programs for owners, drivers, and
trainers of harness racing horses; negotiating with harness racing tracks on
behalf of owners, trainers, drivers, and grooms of harness racing horses; and
generally rendering assistance to them whenever and wherever possible; and

 

WHEREAS, the parties hereto desire to cooperate in promoting the popularity of
the sport of harness racing, and in insuring the continuity of harness racing at
Dover Downs for the best interests of the parties hereto and the public; and

 

IN CONSIDERATION OF the promises, the covenants set forth herein, and other
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.  Term of Agreement

 

The provisions of this Agreement shall apply to and govern every harness racing
meeting conducted by or at Dover Downs effective September 1, 2010, and
continuing through August 31, 2014. The parties agree that this Agreement shall
automatically renew for successive one year periods after August 31, 2014 unless
either party notifies the other party by June 1 of its intention to not renew
this Agreement in which event the agreement shall terminate at the end of the
then current term.

 

During the first year of this agreement Dover Downs will schedule six days of
racing per week with 15 races per day during the months of November —
February and five days of racing per week with 16 races per day during the
months of March and April.  There shall be no requirement to race on
Thanksgiving, New Year’s Eve, Super Bowl Sunday, or certain traditional days at
Christmas.  However, any days of racing lost to weather, acts of God, technical
problems, or human error, that exceed two in number shall be rescheduled within
the month of March provided that there will be no more than six days of racing
per week. These days and races are subject to the availability of horses and may
be reduced if the races are not adequately filled by available horses. If such a
reduction is necessary, Dover Downs will consult with the DSOA to determine the
best manner in which to conduct the reduced number of races.

 

2

--------------------------------------------------------------------------------


 

The above racing schedule shall remain in effect beyond year one unless
notification is given by either party to the other party prior to June 1st of
each year during the term of this agreement.  If such notice is given and the
parties are unable to agree on a future race schedule, then Dover Downs will
race not less than 133 days of live racing each meet, where a live day of racing
shall consist of a minimum of 13 programmed races per day, and the minimum
number of races each year shall be 1,995.

 

The terms of this Agreement shall terminate regardless of the August 31, 2014
date above if one of the following events occur and either party notifies the
other party of their intent to terminate the agreement.

 

(a)           Delaware legalizes additional video lottery terminals and/or table
venues and a venue opens and is operational;

 

(b)           Delaware statutorily changes the video lottery distribution of
Dover Downs or the purse funds to be distributed at Dover Downs; or

 

(c)           Standardbred race days are legislatively changed or a track other
than Harrington Raceway is awarded and conducts standardbred races.

 

2.  Basic Purse Distribution

 

A.            Dover Downs will distribute as racing purses at all meetings
conducted at Dover Downs during the term of this agreement 10% of the live
handle wagered at Dover Downs.  Except, however, when Dover Downs races more
than 13 races per day, Dover Downs will retain all monies received from the live
handle wagered on the last race each day.

 

In the event of any legislation which changes Dover Downs’ share of the
pari-mutuel commission, the amount calculated above shall be adjusted so that
50% of any increase shall be added to purses and 50% of any decrease shall be
subtracted from the purses.

 

3

--------------------------------------------------------------------------------


 

B.            Dover Downs agrees to distribute to DSOA via the purse pool and
subject to the provisions of paragraph 5, twenty five percent (25%) of any
monies received from Dover Downs’ export signal of the live race meets conducted
during the term of this agreement.  Except, however, when Dover Downs races more
than 13 races per day, Dover Downs will retain all monies received from Dover
Downs’ export signal on the last live race each day.

 

C.            Over and above the purses payable under paragraphs 2 A) and 2 (B),
Dover Downs shall pay additional purses in an amount calculated pursuant to 29
Del.C.4815 (b)(3)b et seq.

 

D.            In consideration of Dover Downs racing more than 1,560 races per
race meet and agreeing to many provisions relating to race conditions,
qualifying standards, qualifying races, physical improvements, and other
accommodations for the horsemen,  the share of pari-mutuel commissions for
purses has been negotiated to the amounts specified in Paragraphs 2 (A) and 2
(B) above.

 

E.             An average of 6 races per program shall be written and if
possible filled for Delaware owned or bred horses.  The race secretary shall
make every effort to write Delaware owned horses in all classes permitted to
race at Dover Downs.  The purses for these races shall be twenty (20%) percent
greater than purses for the same class not restricted to Delaware owned or bred
horses rounded to the nearest $100. Should these races not fill with all
Delaware owned or bred horses the racing secretary may open the class to
non-Delaware owned or bred horse, with the Delaware owned or bred horses having
first preference in accordance with D.H.R.C. rules.

 

4

--------------------------------------------------------------------------------


 

F.             During the term of this Agreement, Dover Downs, on a weekly basis
during any race meeting conducted by Dover Downs, shall pay directly to the
drivers and trainers of the horses whose owners are entitled to receive a
portion of the purse money, an amount equal to five (5%) percent of the owners’
purse money, which amount shall be credited against the purses required to be
paid to the owners of such horses.  In no event shall the aggregate payment made
by Dover Downs on account of purses and other items specified in Paragraph 5 be
increased beyond the applicable amount for purses.

 

3.  Projection of Purses and Carry-Over of Purse Money

 

A.            The specifications of the applicable purses for the race meet, in
accordance with Paragraph 2, shall be projected on the basis of the total
estimated purse funds to be accrued during the live race meeting, with
consideration given to seasonal fluctuation of purse accruals, so as to maintain
a reasonably uniform purse distribution schedule throughout the Dover Downs
meetings each year.

 

B.            (i)  If any purse money due under Paragraph 2 has not been fully
distributed at any meeting covered by this Agreement, the amount due shall be
carried over and distributed in purses at the next meeting covered by this
Agreement. Any underpayment of purse money under the preceding Agreements
between Dover Downs and DSOA shall likewise be added to the purse money payable
under Paragraph 2.

 

(ii)  If the purses actually paid at any meeting covered by this Agreement
exceed the amount due under Paragraph 2, the amount of the excess payment shall
be deducted from the purses otherwise payable at the next meeting covered by
this Agreement.  Any overpayment of purses during the last meeting conducted
under the previous agreement between Dover Downs and DSOA shall likewise be
deducted from the purse money payable under Paragraph 2 of this Agreement.

 

5

--------------------------------------------------------------------------------


 

4.  Minimum and Maximum Purses

 

At all meetings conducted at Dover Downs, the minimum and maximum purse payable
by Dover Downs for any pari-mutuel betting race shall be agreed upon by DSOA
representatives and Dover Downs prior to the beginning of each race meet. In the
event the parties are unable to reach an agreement, the minimum and maximum
purse payable will be the same as the start of the previous race meet conducted
at Dover Downs.

 

5.  Arrangements with DSOA

 

A.            Dover Downs will pay to DSOA, in diminution of and as a credit
against the percentages specified in Paragraph 2, requested funds to compensate
DSOA for its expenses provided that DSOA’s representation of the horsemen racing
at meetings conducted by Dover Downs has been demonstrated by the horsemen’s
adherence to and recognition of this Agreement.  Such sum shall not exceed 110%
of the amount requested the prior year and shall be paid in monthly installments
no later than seven (7) days after the conclusion of each month of each racing
meeting covered by this Agreement unless mutually agreed by the parties.

 

B.            When this Agreement and any succeeding Agreement between DSOA and
Dover Downs has expired and there is no agreement in effect between them
providing otherwise, any underpayment of purses due under this Agreement shall
be payable to horsemen who participated in the last Dover Downs’ meet covered by
this Agreement and both parties shall take whatever action is required to
accomplish such payment.

 

6

--------------------------------------------------------------------------------


 

In order to minimize any underpayment or overpayment of purses at the conclusion
of the live race meet under this Agreement, DSOA and Dover Downs will meet
regularly to make adjustments to the purse account if necessary.  These
adjustments to the purses will be in a fair and reasonable manner and will
include lowering the minimum purse if such action is warranted.  The base purse
for any claiming race will not exceed 80% of the claiming price.

 

C.            Dover Downs shall provide an office for the use of a DSOA
representative on its racing grounds.

 

D.            Representatives of Dover Downs will be available at reasonable
times to consult with DSOA representatives upon request of either party
concerning any matters pertaining to the provisions of this Agreement and/or the
conduct of races, maintenance of the receiving stable area, the race track,
paddock and training areas.

 

E.             Dover Downs shall pay to DSOA as part of its expenses in
paragraph 5(A.), the incurred premiums of insurance administered by DSOA for
grooms, second trainers, trainers, and drivers.  Insurance premiums shall be
paid monthly upon presentation of a bill from DSOA.  The premiums shall be in
diminution of and as a credit against purse money payable under this Agreement
as specified in Paragraph 2.

 

F.             Dover Downs agrees to cooperate with DSOA in its effort to
provide education, promotional material and public relations regarding harness
racing, pari-mutuel betting, and horse ownership.

 

G.            DSOA acknowledges that from time to time certain legislative
effort will be required in Delaware pertaining to pari-mutuel wagering, horse
racing, the video lottery as well as other matters that will effect Dover Downs.
DSOA will fully support and help lobby for all reasonable legislation and oppose
all harmful legislation insofar as it does not adversely impact horsemen’s
issues.

 

7

--------------------------------------------------------------------------------


 

H.            During the term of this contract the minimum claiming price for
Delaware Owned and Bred races shall be ($7,500) seventy five hundred dollars.
The minimum open claiming price shall be ($12,500) twelve thousand five hundred
dollars unless changed by mutual agreement.

 

I.              Unless changed by mutual agreement, the qualifying times during
the term of this agreement shall be 2:00 for pacers and 2:02 for trotters, plus
applicable allowances for weather, and track conditions. Two year olds will
receive a two second allowance. Three year olds will receive a two second
allowance from January 1 through April 30 and a one second allowance after
April 30.

 

J.             During this Agreement, horses permitted at Dover Downs will have
the opportunity to qualify two times per calendar month. Horses that are two
year olds and three year olds, and are nominated to the Delaware Breeders
program, will have unlimited opportunity to qualify during each of the three
(3) months leading up to the first event of the program to which it is
nominated.

 

K.            There shall not be any general age restrictions in condition races
that are written as NW of $6,000 or higher in last (x) starts. This does not
apply to NW of (x) races lifetime, NW of ($x) lifetime, or any other type of
condition race written according to the available horse population in an effort
to enhance the quality and competitiveness of the racing at Dover Downs.  All
races written for NW of (x) races lifetime shall exclude as a win only, any win
in which the first place money was less than or equal to $750.

 

8

--------------------------------------------------------------------------------


 

L.             During the term of this agreement, if Dover Downs has races with
nine horse fields, a bonus will be added to the base purse as follows:

 

Base purse is:

 

Bonus is:

 

 

 

 

 

Less than $20,000

 

$

500

 

$20,000 or more

 

$

1,000

 

 

M.           Dover Downs, upon request, shall furnish to DSOA a summary of the
handle.

 

6.  Simulcast Wagering

 

A.            As consideration for the distribution to the purse pool in
accordance with paragraph 2(B.) DSOA agrees, as is standard in the industry, to
share the daily cost incurred by Dover Downs for the daily export of the live
signal throughout each season.  These incremental costs incurred by Dover Downs
for the exporting of live races will be calculated and shared 25% by DSOA and
75% by Dover Downs.  These daily costs will be detailed on the purse
reconciliation report submitted to DSOA at the end of each month.

 

B.            As consideration for the covenants set forth herein, and other
considerations, DSOA agrees that it will not share in any of the revenues or
expenses from intrastate and interstate simulcasting of standardbred and
thoroughbred races from such tracks as approved per paragraph 6(c).

 

C.            All simulcasting agreements need the approval of DSOA prior to
Dover Downs accepting wagering on those races. DSOA agrees not to unreasonably
withhold their approval.

 

Should either DSOA or Dover Downs deny an approval or elect to terminate an
agreement, they must provide the other party written notice at least 15 days
prior to termination or disapproval with reasonable explanation for their
action.

 

9

--------------------------------------------------------------------------------


 

7.  Stake and Early Closing Events

 

Not more than 8% of the total purse money payable to the horsemen during each
race meet shall be paid for Stake and Early Closing events. Purse money payable
to the Delaware Breeders Program, or any other Delaware owned/bred Stakes or
early closing events, shall not be part of the 8% limitation.

 

8.  On-Track Driver Insurance

 

Dover Downs shall provide On-track driver accident and disability insurance with
minimums of $100,000 death benefit, $100,000 medical expenses and $350 a week
disability income for 104 weeks subject to no more than a seven-day waiting
period. Up to an additional $150 per week disability income will be provided for
the first 26 weeks of disability based on the prior six months earnings of the
injured person as a driver/trainer on a dollar for dollar disability to earnings
per week over $350 up to $500 per week.  This coverage shall have no deductible
to the horsemen and will be provided on race days, non-race days during the race
meet when the track is available for training and for three (3) days prior to
each race meeting covered under this Agreement.

 

9.  Stall Assignments and Racing Privileges

 

Nothing in this Agreement shall be deemed to limit or restrict in any manner the
absolute discretion of Dover Downs to assign stalls and/or grant racing
privileges to owners and trainers whether or not members of DSOA, except that
stall space and/or racing privileges shall not be denied by reason of membership
in, or activity on behalf of, DSOA or a duly constituted horsemen’s committee. 
Notwithstanding this paragraph, it is understood that Dover Downs does not
contemplate opening its barn area and providing stabling facilities during the
term of this Agreement.  Dover Downs does, however, agree to make reasonable
attempts to restrict the horse population to a manageable level with preference
being given to Delaware owned horses.

 

10

--------------------------------------------------------------------------------


 

10.  Indemnity and Cooperation

 

DSOA shall indemnify and hold Dover Downs harmless against any claims, losses,
expenses, judgments, penalties or extra distributions imposed upon or suffered
by Dover Downs arising out of, or in connection with, the payment provided in
Paragraph 5 above.  In the event any other organization shall claim to represent
the horsemen participating in any Dover Downs meeting during the term of this
Agreement, Dover Downs shall promptly notify DSOA.

 

Dover Downs agrees and acknowledges that the DSOA during the term of this
agreement is and shall be the sole and exclusive representatives and bargaining
agent for harness horse people in respect to all matters related to harness
racing and ancillary and appurtenant activities carried on by Dover Downs, as
long as DSOA represents a majority of the horsemen racing at Dover Downs.

 

11.  Controlling Law and Regulation

 

The interpretation of the provisions of this Agreement shall be governed by the
law of Delaware.  If and to the extent that any provision(s)of this Agreement is
and/or becomes inconsistent with any Delaware Statute, law or any regulation of
the Delaware State Harness Racing Commission not in effect or hereinafter
enacted, such provision or provisions shall be deemed to be superseded by such
law or regulation as the case may be.  The validity of the remaining provisions
of the contract shall be construed and enforced as if the contract did not
contain the particular provision held to be invalid.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on their behalf by their respective Officers as of the date first above written.

 

 

 

DOVER DOWNS, INC.

 

 

 

 /s/ Charles B. Lockhart

 

Charles B. Lockhart

 

Vice-President, Horse Racing

 

 

 

 

 

DELAWARE STANDARDBRED OWNERS ASSOCIATION, INC.

 

 

 

 /s/ Andrew D. Markano

 

Andrew D. Markano

 

President

 

12

--------------------------------------------------------------------------------